Title: Petition to the Treasury from Franklin and Others for a Grant of Land, 4 January 1770
From: Franklin, Benjamin
To: 


The formation of the Grand Ohio Company in the early summer of 1769 had begun a flurry of activity among its principal promoters. The original request to the Privy Council for a grant of 2,400,000 acres, to be carved out of the territory ceded to the crown by the Indians in the Treaty of Fort Stanwix, had been referred to the Board of Trade. After a five-month pause the Board held a hearing in December, 1769, at which Hillsborough made the suggestion—most surprising in the light of his previous attitude—that the grant be enlarged to a size suitable for a new colony, and himself offered to sound out the opinion of the Treasury. The promoters may have been as much startled as pleased by the American Secretary’s volte-face, but they were quick to improve the shining hour. At a meeting on December 27, with sixteen in attendance and Franklin in the chair, they decided to reorganize and enlarge the Company so as to include George Croghan and his group and those in the Indiana Company, and to raise the ante by asking for a grant of twenty million acres. The petition printed below grew out of this meeting and was presented to the Lords Commissioners of the Treasury, including Grafton and North, by the signers in person on January 4, 1770. The Commissioners behaved as might be expected: they were receptive in principle but averse to reaching any quick decision, and waited on further information from the Board of Trade and opinions from other governmental departments. The negotiations thereupon relapsed into their usual torpor.
  

[January 4, 1770]
The Memorial of Thos Walpole, JohnSarjant, Dr. Franklin and Saml.Wharton for the Purchase of Lands in America in behalf of themselves andtheir Associates.
SHEWETH.
That your Memorialists propose to your Lordships to become Purchasers of a certain tract of land within the late Cession made to the King at Fort Stanwix by the six Nations and described in a Paper hereto annexed paying for the same £10,460 7s. 3d. and a Quit Rent of 2 shillings for every 100 Acres of cultivable Land within the said tract, which Quit Rent to commence after the expiration of 20 years. One fifth part of the Principal Money to be paid immediately on receiving a deed of Grant under the Great Seal for the said Tract of Land and the remaining four fifths to be paid annually by four equal Instalments—And Your Memorialists &ca.
Thos. WalpoleJohn SarjantB. FranklinSaml. Wharton



To the Right Honourable the Lords Commissioners of His Majesty’s Treasury.
Copy
  [Annex:] Beginning on the South side of the River Ohio, opposite the Mouth of Sioto, thence Southerly through the Pass in the Onasioto Mountains to the South side of the said Mountains thence along the side of the said Mountains North Easterly to the Fork of the Great Kenhawa made by the junction of Green Briar and New Rivers thence along the said Green Briar River on the Easterly side of the same into the head or termination of the North Easterly branch thereof, thence Easterly to the Allegheny Mountain thence along the said Allegheny Mountain to Lord Fairfax’s line, thence along the same to the Spring head of the North branch of the River Powtomack thence along the Western Boundary line of the Province of Maryland to the Southern Boundary line of the Province of Pennsylvania, Thence along the said Southern Boundary line of the Province of Pennsylvania to the end thereof, Thence along the   Western Boundary line of the said Province of Pennsylvania until the same shall strike the River Ohio, Thence down the said River Ohio to the Place of Beginning.
Copy

 
Endorsed: Memorial of the Honourable Thomas Walpole and his Associates to the Lords of the Treasury for Lands On the River ohio, and the Bounds of the same.
